DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “wherein at least one of the outer sidewall and the inner sidewall converge towards to other between the inner sidewall and the outer sidewall so that a ratio between the second distance and the first distance is lower than 1.”  It is unclear what is required herein rendering the claim indefinite. 
Claim 11 recites the limitation "the first incidence distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunch US20210131124.
Claim 1 as best understood. Bunch discloses a levelling spacer device for the laying of slab-shaped products (T) for coating surfaces, comprising: 
at least one base (80) having a lower surface and an opposite upper surface 
a spacer bridge (thickness of legs 28, 30) perimetrically delimiting a through opening (24) adapted to be crossed by a pressure wedge (14) along a crossing direction (along 84 to 86), wherein the bridge is provided with: 
at least two legs (28, 30) placed side by side between each other along a flanking direction (along 22) orthogonal to the crossing direction and each one projecting from a respective portion of the upper surface of the base (82), in a direction orthogonal thereto, wherein each leg 

an opposite outer sidewall (34), wherein the outer sidewall is provided with a top end which joins at the crosspiece and a base end which joins at the base, wherein the top end of the outer sidewall is placed at a first distance (thick end 40) along the flanking direction from the top end of the inner sidewall and the base end of the outer sidewall is placed at a second distance (thin end 42) along the flanking direction from the base end of the inner sidewall, 
wherein at least one of the outer sidewall and the inner sidewall converge towards to other between the inner sidewall and the outer sidewall so that a ratio between the second distance and the first distance is lower than 1 (as illustrated in Figs.1B and 3).  

Claim 2. Bunch discloses the second distance is a mini-mum distance between the inner sidewall and the outer sidewall of the respective leg (Fig.3).
  
Claim 3. Bunch discloses the outer sidewall of each leg comprises a tilted section, converging towards the inner sidewall, wherein a height of the tilted section in a longitudinal extension direction of the leg is higher than the width of the leg in the flanking direction (as shown in Fig.3).
  
Claim 7. Bunch discloses each leg of the bridge is frangibly connected to the respective base portion by a respective predefined weakening zone (92 and 94, Fig.1B).  

Claim 8. Bunch discloses the weakening zone comprises a fracture line, wherein the fracture line (96) comprises: a longitudinal cut (note the missing curve portion of 96 in Fig.1B and 3) extending for a predetermined section of the width of the respective leg with a longitudinal axis parallel to the flanking direction.  

Claim 9. Bunch discloses the fracture line further comprises: at least one trigger element (portion where 92 meets 96, Fig.3) of the fracture localized in a predetermined trigger zone of the longitudinal cut along the longitudinal axis thereof (Fig.3).  

Claim 10. Bunch discloses the longitudinal cut is placed at a predetermined cutting distance (equal to base thickness) from the lower surface of the base (Fig.9).  

Claim 11 as best understood. Bunch discloses the cutting distance is lower than or equal to the first incidence distance (Fig.9).  

Claim 12. Bunch discloses the cutting distance is such to be arranged below the level of a surface, in view, of the slab-shaped products resting on the base with a support surface thereof opposite to the surface, in view, thereof (Fig.9).  

Allowable Subject Matter
Claims 4-6 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the base end of the outer sidewall coincides with a base end of the lower section, the lower section and the tilted section are incident in a first corner of a dihedral angle that is lower than the opposite plane angle placed at a predetermined first incidence distance that is not null from the lower surface of the base and the base comprises two reinforcing elements placed externally to the legs of the bridge with respect to the flanking direction, wherein preferably each reinforcing element is defined by a longitudinal beam the longitudinal axis of which is orthogonal to the flanking direction, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633